Opinion issued April 7, 2005 







 




In The
Court of Appeals 
For The
First District of Texas
____________

NO. 01-05-00026-CR
____________

JENNA H. TRAN, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from County Criminal Court at Law No. 3 
Harris County, Texas
Trial Court Cause No. 09402785-7-4



 
MEMORANDUM  OPINION
               Appellant, Jenna H. Tran, waived her right to a jury trial and  was convicted 
in a City of Houston  municipal court of running a stop sign. Tex. Transp. Code
Ann. § 544.010 (Vernon 1999).  The judge assessed punishment at a $40 fine.
               Appellant appealed to county court.  See Tex. Gov’t Code Ann. §
30.00014(a) (Vernon 2004).  The record of the municipal court proceedings and the
briefs were filed in Harris County Criminal Court at Law No. 3.  On November 24,
2004, the county court judge affirmed the municipal court judgment and fine of $40. 
On January 7, 2005, appellant filed a notice of appeal.
               The record and briefs from the county court have been filed in this Court
and constitute the record and briefs in this appeal.  See Tex. Gov’t Code Ann. §
30.00027(b) (Vernon 2004).  We have no jurisdiction over the appeal.
               Unless the sole issue is the constitutionality of the statute or ordinance on
which the conviction is based, we are without jurisdiction when the fine imposed in
the lower court does not exceed $100.  See Boyd v. State, 11 S.W.3d 324, 325 (Tex.
App.—Houston [14th Dist.] 1999, no pet.); Tex. Code Crim. Proc. Ann. art. 4.03
(Vernon Supp. 2004-2005); Tex. Gov’t Code Ann. § 30.00027(a) (Vernon 2004). 
The amount of appellant’s fine did not exceed $100.  We therefore examined the brief
filed by appellant in the county criminal court at law.  No challenge to the
constitutionality of a statute or ordinance was raised.  We therefore have no
jurisdiction over this appeal.
               The appeal is dismissed for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).